*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***




                                                         Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         30-NOV-2021
                                                         09:28 AM
                                                         Dkt. 17 OP



           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                              ---o0o---


                          STATE OF HAWAIʻI,
                   Respondent/Plaintiff-Appellee,

                                  vs.

                       ARTEMIO Y. AGDINAOAY,
                  Petitioner/Defendant-Appellant.


                           SCWC-XX-XXXXXXX

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 1FFC-XX-XXXXXXX)

                          NOVEMBER 30, 2021

    McKENNA, WILSON, AND EDDINS, JJ., AND RECKTENWALD, C.J.,
            DISSENTING, WITH WHOM NAKAYAMA, J., JOINS

                 OPINION OF THE COURT BY EDDINS, J.

     The Family Court of the First Circuit sentenced Artemio

Agdinaoay to 181 days of imprisonment after he pled no contest

to violating a temporary restraining order.      It also ordered

Agdinaoay to complete a domestic violence intervention program

(DVI).
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


      Agdinaoay challenges the court’s sentence, which the

Intermediate Court of Appeals affirmed.          He argues the family

court erred by sentencing him to both serve 181 days and

complete DVI.     Imposing DVI without probation, Agdinaoay argues,

violates Hawai‘i Revised Statutes (HRS) § 706-624(2)(a) (Supp.

2017).

      We hold that courts cannot impose imprisonment exceeding

the statutory threshold for a probationary sentence and also

conditions of probation.       Because a misdemeanor defendant

sentenced to imprisonment exceeding 180 days cannot also receive

a probationary sentence - and DVI cannot be imposed except as a

condition of probation - Agdinoay’s sentence was unlawful.

                                     I.

      After Agdinaoay pled no contest to Violation of a Temporary

Restraining Order (VTRO), the family court convicted him of

violating HRS § 586-4.      That statute requires defendants

convicted of VTRO to “undergo domestic violence intervention at

any available domestic violence program as ordered by the

court.”   HRS § 586-4(e). 1


1     In addition to mandating that those convicted of VTRO undergo DVI, HRS
§ 586-4(e) classifies VTRO as a misdemeanor:

            (e) When a temporary restraining order is granted and the
            respondent or person to be restrained knows of the order, a
            knowing or intentional violation of the restraining order
            is a misdemeanor. A person convicted under this section
            shall undergo domestic violence intervention at any
            available domestic violence program as ordered by the
            court.

                                      2
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     The court sentenced Agdinaoay to DVI.      It also sentenced

him to 181 days of imprisonment.

     This sentence was illegal.     Its illegality emerges from the

confluence of two distinct conclusions.     First, that DVI is not

available to sentencing courts as a “standalone” sentencing

option; it must be imposed with probation.      And second, that a

court cannot impose both probation and a sentence of greater

than 180 days for a misdemeanor offense.

     Agdinaoay’s sentence was unlawful because it combined DVI –

which we conclude is only available as a condition of probation

- and imprisonment exceeding six months.      See HRS § 706-

624(2)(a).    The trial court could have imposed a 181-day prison

term.    Or it could have imposed probation with DVI as a

condition.    But it could not mix and match as it did.

                                  II.

     Our first conclusion - that DVI is only available as part

of a probation sentence - makes sense for three reasons.

     First, the plain language of Chapter 706 shows that DVI is

not available except as a condition of probation.

     HRS Chapter 706 guides sentencing.     It starts: “No sentence

shall be imposed otherwise than in accordance with this

chapter.”    HRS § 706-600 (emphasis added).    The command is

clear.    Chapter 706 controls all sentencing dispositions, even

those dictated by statutes outside its purview.      See   HRS § 701-

                                   3
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


102(3) (“The provisions of chapters 701 through 706 of the Code

are applicable to offenses defined by other statutes, unless the

Code otherwise provides.”).       Other statutes may supplement the

penal code, for example by providing mandatory minimums, but

Chapter 706’s overarching sentencing framework still controls. 2

     Under HRS § 706-605, the court may sentence a convicted

defendant to one or more of four dispositions: (1) probation;

(2) payment of a fine; (3) imprisonment; and (4) community

service.




2     Nothing in HRS § 701-102(3) or HRS § 706-600 restricts action by
subsequent legislatures. The legislature can amend laws concerning criminal
sentencing. But the legislature has left HRS § 701-102(3) and HRS § 706-600
intact. Because those laws remain intact all sentencing – even that informed
by laws outside the penal code – must occur in accordance with Chapter 706.
Cf. Peer News LLC v. City & County of Honolulu, 138 Hawai‘i 53, 69, 376 P.3d
1, 17 (2016) (“The legislature is presumed to know the law when it enacts
statutes . . . .”).



                                     4
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


      Criminal sentences other than the four outlined in HRS

§ 706-605 defy Chapter 706. 3,4,5

      DVI is not one of the four authorized dispositions under

HRS § 706-605.     But there are several subsections of HRS § 706-

624(2) that allow a court to impose DVI as a condition of

probation.    Under HRS § 706-624(2), a court imposing probation

may order a defendant to: “[u]ndergo available medical or mental

health assessment and treatment . . . .” HRS § 706-624(2)(j);

“[c]omply with a service plan developed using current assessment

tools” HRS § 706-624(2)(s); and “[s]atisfy other reasonable


3     This proposition is nicely illustrated by the ICA’s holding in State v.
DeMello, 130 Hawai‘i 332, 310 P.3d 1033 (App. 2013), vacated in part, 136
Hawai‘i 193, 361 P.3d 420 (2015). In DeMello, the ICA considered whether the
trial court erred in sentencing a defendant, who had been convicted of a
petty misdemeanor, to the maximum term of imprisonment and anger management
classes. There was no standalone provision in Chapter 706 authorizing
sentencing courts to impose “anger management classes” on defendants. But,
the ICA noted, attendance at anger management classes could be imposed as a
condition of probation. Because DeMello had been sentenced to thirty days of
imprisonment, however, he could not also be sentenced to probation. Id. at
340, 310 P.3d at 1041. Probation, with completion of anger management
classes as one of its conditions, would be a valid sentence. So too would
thirty days of imprisonment. But because of Chapter 706’s limits on the term
of imprisonment that could be imposed alongside probation, DeMello’s sentence
of thirty days of imprisonment plus a probationary condition (anger
management classes) was illegal. Id.

4     Mandatory minimums required by statutes outside the penal code - for
example HRS § 586-4(e)(1)’s requirement that those convicted of VTRO serve at
least forty-eight hours in jail - do not inherently conflict with Chapter 706
since imprisonment is an authorized disposition of a criminal defendant under
both HRS § 706-605(a) and HRS § 706-605(c).

5     The penal code concerns the sentencing of criminal defendants. It is
silent on the permissible scope of court orders concerning civil litigants.
The fact that family court judges may impose DVI as part of a protective
order in a civil court case is thus irrelevant to the question of whether DVI
may be imposed as a standalone criminal sentence: the sentencing judge in a
criminal case operates within the framework provided by Chapter 706, the
civil judge in a family court dispute does not.


                                      5
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


conditions as the court may impose.”         HRS § 706-624(2)(t). 6      Read

together, the absence of “DVI” as a “standalone” authorized

disposition for convicted defendants under HRS § 706-605 and the

express authorization of “mental health treatment” such as DVI

as a discretionary condition of probation indicate that DVI is

imposable only as a condition of probation.

      Second, other sections of the Hawai‘i Penal Code treat DVI

as a sentence that is imposed only alongside probation.

      In 1998, the legislature extended the probation period for

the misdemeanor domestic violence crimes 7 from one year to a



6     HRS § 706-624(2) empowers courts to impose an assortment of
discretionary conditions on probationers:

      (2) Discretionary conditions. The court may provide, as further
      conditions of a sentence of probation, to the extent that the
      conditions are reasonably related to the factors set forth in
      section 706-606 and to the extent that the conditions involve
      only deprivations of liberty or property as are reasonably
      necessary for the purposes indicated in section 706-606(2), that
      the defendant:

            . . . .

            (j) Undergo available medical or mental health
            assessment and treatment, including assessment and
            treatment for substance abuse dependency, and remain
            in a specified facility if required for that purpose;

                  . . . .

            (s) Comply with a service plan developed using
            current assessment tools; and
            (t) Satisfy other reasonable conditions as the court
            may impose.

7     These include: violation of temporary restraining order, HRS § 586-4;
violation of an order for protection, HRS § 586-11; and abuse of family or
household members, HRS § 709-906.



                                      6
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


period “not exceeding two years.”           See HRS § 706-623(c).      The

legislative history reflects that the law changed because

offenders needed more time to complete DVI as part of their

probation sentences. 8       If the legislature believed courts could

impose DVI without probation, it would have been unnecessary to

extend the length of probation so that offenders could complete

DVI during probation.

      The language of HRS § 709-906(5), the misdemeanor abuse of

family or household members offense, also supports the

conclusion that DVI is imposed only as part of a probationary

term.     If a person convicted under HRS § 709-906(5) does not

complete DVI within a specified time frame, “[t]he court shall

revoke [that] defendant’s probation” unless good cause excuses

the failure.      HRS § 709-906(7) (emphasis added).          This language



8       The legislative history to H.B. No. 2666 states, in part:

              Finally, your Committee has incorporated into H.B. 2666 the
              provisions of H.B. 3190, which also relates to domestic
              violence. H.B. 3190 covers the same subject matter as H.B.
              2666. The purpose of H.B. 3190 is to allow the court to
              extend the period of probation for a defendant convicted of
              misdemeanor domestic abuse if the defendant is unable to
              complete the ordered treatment or counseling within the
              original probation period.

              However, your Committee finds that extending a period of
              probation after that period has been set by the court may
              be unconstitutional. Accordingly, your Committee has
              changed the provisions of H.B. 3190 by allowing the court
              to sentence a defendant convicted under sections 586-4 or
              709-906, Hawaii Revised Statutes, to a probationary period
              of up to two years.

H. Stand. Comm. Rep. No. 578-98, in 1998 House Journal, at 1264.


                                        7
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


reflects an assumption that only probationers will be ordered to

complete DVI.

      Third, several practical considerations also support our

holding that DVI is available to sentencing courts only as a

condition of probation.       Chief among them is the court’s

inability to enforce a sentence of DVI without probation: if the

defendant is not on probation and, by extension, subject to

revocation of that probation, then there are no consequences to

not starting, or not finishing, DVI.         A contempt charge under

HRS § 710-1077 does not work.        See State v. Asuncion, 120 Hawai‘i

312, 327, 205 P.3d 577, 592 (App. 2009) (reversing criminal

contempt conviction of defendant who violated a condition of his

probation and explaining that “[w]hen the defendant fails to

comply with [the conditions of the defendant’s probation], HRS

§ 706–625 9 provides the exclusive remedies for sanctioning the

defendant’s failure”). 10


9     HRS § 706–625 concerns the revocation and modification of probation
conditions. Under HRS § 706–625(3), “[t]he court shall revoke probation if
the defendant has inexcusably failed to comply with a substantial requirement
imposed as a condition of the order . . . .”

10    Accord State v. Jones, 869 N.W.2d 24, 29 (Minn. 2015) (holding that “a
term of probation is not a court mandate, the violation of which subjects the
probationer to a new criminal contempt charge”); State v. Williams, 560 A.2d
100, 104–05 (N.J. Super. Ct. App. Div. 1989) (“We do not believe that when
the Legislature expressly stated . . . that the sanction for a violation of
probation (other than for the inherent criminality of the act) would be a
revocation of probation, it intended that a defendant would be subject to a
new indictment for contempt in addition to the punishment for the original
offense.”); Jones v. United States, 560 A.2d 513, 516 (D.C. 1989) (“When a
probationer violates a condition of his probation, the only appropriate
sanction is a withdrawal of the previously afforded favorable treatment


                                      8
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     Even if one accepts for the purpose of argument that DVI

could be imposed without probation, a contempt charge under HRS

§ 710-1077 is not a viable means to punish a defendant who does

not complete DVI.     Under HRS § 710-1077(g), a person commits

criminal contempt of court if the person “knowingly disobeys or

resists the process, injunction, or other mandate of a court.”

A sentence is neither a process, nor an injunction, nor a

mandate of the court.      Courts do have “inherent equity,

supervisory, and administrative powers as well as inherent power

to control the litigation process before them.”           Enos v. Pac.

Transfer & Warehouse, Inc., 79 Hawai‘i 452, 457, 903 P.2d 1273,

1278 (1995) (cleaned up).      But these inherent powers to

administer and manage the litigation process are not the source

of courts’ sentencing authority.         Chapter 706 is.    As such,

sentences are not processes, injunctions, or other mandates of a

court.   And, by extension, failure to complete a sentence is not

criminal contempt.

     Relying on the specter of a contempt charge to motivate

defendants’ DVI completion also presents profound fairness and

separation-of-powers problems.



rather than the imposition of an additional penalty. Punishment for contempt
is an additional and separate penalty.”); Williams v. State, 528 A.2d 507,
510 (Md. Ct. Spec. App. 1987) (“[A] condition of probation may be enforced
only through the power to revoke the probation, not through contempt
proceedings.”).



                                     9
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


      Regarding the fairness problem: if failure to complete

court-ordered DVI may give rise to a contempt charge punishable

by up to one year in prison, defendants could receive combined

terms of imprisonment far in excess of the maximum term for

their underlying misdemeanor crime. 11

      Punishing failure to complete DVI with criminal contempt

also presents a separation-of-powers problem.           Under HRS § 710-

1077(1)(g), a person commits criminal contempt of court if

“[t]he person knowingly disobeys or resists the process,

injunction, or other mandate of a court.”          The commentary to

section 710-1077 makes clear that the purpose of the criminal

contempt statute is safeguarding the court’s authority.             It

defines criminal contempt as “conduct which brings the court

into disrespect or which interferes with the administration of

justice” (emphasis added).       But if every knowing failure to

timely complete a DVI sentence generates a criminal contempt

charge under HRS § 710-1077(1)(g), the government could charge a

defendant with contempt even “in the face of the . . . court’s



11    For example, if Agdinaoay served his 181-day prison term (or if he were
initially sentenced to, and served, the one-year maximum) and then received
another one-year jail term based on a contempt charge for failing to complete
DVI, he would have to serve a one-and-one-half or two-year term of
imprisonment. Even though the VTRO crime that originally subjected him to
the family court’s jurisdiction capped incarceration at one year! If the
family court again required Agdinaoay to complete DVI, and he again did not
do it, he could face yet another year in jail for contempt. Apocalyptically,
the pattern could repeat, subjecting Agdinaoay to years of incarceration all
because of a single misdemeanor charge that carried a maximum one-year term.


                                     10
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


determination that the [defendant] had not demonstrated any

disrespect [to the court].”       Jones, 12 869 N.W.2d at 29.      Cf. id.

at 29 (noting that allowing criminal contempt charges for

probation violations would “impinge on the district court’s

obligation and authority to sentence”).          Construing Chapter 706

to allow for DVI only as a condition of probation avoids a

separation-of-powers problem. 13      It ensures that the government

cannot use contempt charges to intrude on courts’ sentencing

powers anytime a defendant sentenced to DVI fails to complete

that sentence.

      A second consideration which suggests that the Hawai‘i Penal

Code allows for the imposition of DVI only as a condition of

probation is the significant support available to probationers,

but not other offenders.       Only probationers can receive services

from the Adult Client Services Branch (ACSB).           ACSB’s probation

officers help ensure defendants’ success in complying with

probation terms like DVI.       A probation officer is “a helper, a



12    In Jones, the defendant violated the terms of her probation when she
was cited for consumption of alcohol by a minor and disorderly conduct. The
court revoked her probation. But it did not cite her for contempt or refer
her for prosecution under Minnesota’s criminal contempt statute.
Nevertheless, the State charged the defendant with criminal contempt. 869
N.W.2d at 30.

13    Constitutional doubt is a “well-settled canon of statutory
construction.” In re Doe, 96 Hawai‘i 73, 81, 26 P.3d 562, 570 (2001). It
counsels that “where a statute is susceptible of two constructions, by one of
which grave and doubtful constitutional questions arise and by the other of
which such questions are avoided, our duty is [to] adopt the latter.” Id.
(quoting Jones v. United States, 529 U.S. 848, 857 (2000)).

                                     11
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


monitor, and an enforcer.”       State v. Fields, 67 Haw. 268, 280,

686 P.2d 1379, 1388 (1984).       Probation officers are required to

“aid and guide” probationers and “to evaluate and report on

[probationers’] progress toward integration into the

community . . . .”      Id.   Cf. HRS § 806-73 (providing that a

probation officer “shall use all suitable methods to aid the

defendant and bring about an improvement in the defendant’s

conduct and condition”).

      The support provided by ACSB’s probation officers is a

vital lifeline for many defendants sentenced to DVI.            DVI lasts

months and is often time intensive.         Many defendants are

indigent and lack the resources to pay for DVI.           Some do not

speak English.     Others may not have the executive functioning

necessary to identify and enroll in court-approved DVI.             It

would be absurd and impracticable to construe HRS § 586-4(e) as

requiring these defendants to locate, enroll in, pay for, and

complete court-approved DVI without any support or guidance from

the probation office. 14      We decline to do so.     See Frank v. Haw.


14    After sentencing, Agdinaoay filed an ex parte motion for
reconsideration of his sentence. At the hearing on that motion, Agdinaoay’s
counsel explained some of the practical difficulties Agdinaoay would face if
he had to complete DVI without support from the ACSB:

            Mr. Agdinaoay, I mean, he’s of limited means, he is a
            houseless individual . . . I don’t know if he’s got the
            resources to even pay for [DVI], let alone know who to ask
            about those classes. When you’re under supervised -- if
            you’re under supervision with the court, with probation,
            they at least will inform you, look, here is the classes,


                                     12
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


Planing Mill Found., 88 Hawai‘i 140, 144, 963 P.2d 349, 353

(1998) (“This court is bound to construe statutes so as to avoid

absurd results.     A rational, sensible and practicable

interpretation of a statute is preferred to one which is

unreasonable, impracticable . . . inconsistent, contradictory,

and illogical.” (cleaned up)).

      Collectively, the plain language of Chapter 706, the penal

code’s consistent treatment of DVI as a condition of probation,

and the impracticability of enforcing or requiring DVI outside

the probation context all support our holding that DVI may only

be imposed as a condition of probation.

                                    III.

      The second legal conclusion underpinning our determination

concerning the illegality of Agdinaoay’s sentence is the black-

letter law – inspired by the Model Penal Code 15 - that sentencing

courts may not impose probation and also terms of imprisonment

in excess of certain statutorily-defined limits.            See HRS § 706-

624(2)(a) (stating that defendants may not be sentenced to

probation and a term of imprisonment exceeding: two years in a

class A felony; eighteen months in a class B felony; one year in


            this is how many you can take, this is where you can go.
            But he has nobody to tell him what to do or who to do that.

15    “The Hawai‘i Penal Code is substantially derived from the Model Penal
Code.” State v. Aiwohi, 109 Hawai‘i 115, 126, 123 P.3d 1210, 1221 (2005).



                                      13
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


a class C felony; six months in a misdemeanor; and five days in

a petty misdemeanor); Model Penal Code § 6.02(3)(b) (stating

that persons convicted of a felony or misdemeanor and placed on

probation may be sentenced to a term of imprisonment not

exceeding thirty days (!) as a condition of probation).

     We recognized this principle in State v. Sumera, 97 Hawai‘i

430, 39 P.3d 557 (2002).    In Sumera, we held that “where the

sentencing court decides to combine probation and imprisonment

in a sentence, it may do so if imprisonment is made

a condition of the sentence of probation rather than a separate

sentence, and only up to a maximum period of six months in the

case of a misdemeanor.”    Id. at 435, 39 P.3d at 562.

                                  IV.

     Synthesizing our determination that DVI is only available

as a condition of probation and the black-letter law that, in a

misdemeanor case, probation may not be imposed alongside a

prison term exceeding 180 days, we hold that a court may not

impose both DVI and prison time in excess of that allowed by HRS

§ 706-624(2)(a).   Agdinaoay’s sentence was thus illegal.

     What sentences could the court legally have imposed on

Agdinaoay?   It could have imposed either a sentence of between

181 days and one year or probation with DVI as a condition of

that probation and no more than 180 days of imprisonment.



                                  14
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     Though HRS § 586-4(e) apparently requires courts to

sentence those convicted of VTRO to DVI, and by extension,

probation, it also provides that “[n]othing in this section

shall be construed as limiting the discretion of the judge to

impose additional sanctions authorized in sentencing for a

misdemeanor.”

     One sanction authorized in sentencing for a misdemeanor is

a term of imprisonment of up to one year.      The State insists

that DVI must be imposed, without exception, on those convicted

of VTRO.   But DVI is only available as a condition of probation,

and probation is not available in conjunction with a sentence of

more than 180 days.    So taken to its logical conclusion, the

State’s interpretation of HRS § 586-4 would limit the court’s

discretion to impose a sentence of more than 180 days on those

convicted of VTRO.    This outcome is absurd and expressly

foreclosed by HRS § 586-4(e).

     If a court sentences a defendant to probation and, as a

condition of that probation, a term of imprisonment of no more

than 180 days, then it must also, under HRS § 586-4(e), sentence

the defendant to DVI.

     But if a court exercises its discretion to impose a

sentence of between 181 days and one year, then it may not

impose probation.    And, because DVI is only available as a

condition of probation, it may not impose DVI.

                                  15
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


      This outcome is akin to the situation that arises when the

State charges a defendant with felony crimes and also a

misdemeanor domestic violence crime like abuse of family or

household members or VTRO. 16      In such cases, the indeterminate

term of incarceration controls and the defendant – despite the

misdemeanor domestic violence conviction – is not sentenced to

probation or DVI.     This is because under HRS §§ 706-605(2) and

706-629(1)(a), 17 if a defendant receives a five, ten, or twenty-

year sentence, the court cannot also sentence the defendant to

DVI for the misdemeanor domestic violence crime.

      This holding is also required notwithstanding HRS § 586-

4(e)’s unqualified and “specific” command that DVI be imposed on

any defendants convicted of VTRO.         It is generally true that

“where there is a ‘plainly irreconcilable’ conflict between a

general and a specific statute concerning the same subject

matter, the specific will be favored.”          Mahiai v. Suwa, 69 Haw.

349, 356, 742 P.2d 359, 366 (1987).         But this principle is a

mere tool of statutory interpretation designed for use where

legislative intent is unclear.        It does not override or


16    The situation also crops up in felony probation revocation cases.
Consider the felony probationer who receives an indeterminate term of
incarceration for violating probation conditions and has a pending
misdemeanor domestic violence crime. Later, the misdemeanor offense cannot
be resolved by imposing DVI or anything other than straight imprisonment.

17    Under HRS § 706-629(1)(a), when the disposition of a defendant involves
more than one crime, “[t]he court shall not impose a sentence of probation
and a sentence of imprisonment except as authorized by section 706-
624(2)(a) . . . .”

                                     16
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


undermine otherwise clear legislative intent.      See Cal. State

Emps. Ass’n v. Regents of Univ. of Cal., 267 Cal. App. 2d 667,

670 (Cal. Ct. App. 1968) (noting that the rule that specific

governs the general should not be “applied so as to defeat

legislative intent otherwise determined”); D.B. v. Cardall, 826

F.3d 721, 736 (4th Cir. 2016) (“The general-specific rule of

statutory construction, like other interpretive canons, can be

overcome by sufficient indications of a contrary legislative

intent.”).

     Here, HRS § 706-600 is clear: “[n]o sentence shall be

imposed otherwise than in accordance with this chapter.”       And

HRS § 701-102(3) explicitly states that Chapter 706’s provisions

“are applicable to offenses defined by other statutes, unless

the Code otherwise provides.”     These statutes direct that all

sentencing in our state happen in accordance with Chapter 706.

HRS § 586-4’s DVI directive may be “specific,” but that

specificity does not supersede Chapter 706’s comprehensive

sentencing framework.

                                  V.

     We hold that courts cannot impose imprisonment exceeding

the statutory threshold for a probationary sentence and also

impose conditions of probation.     The family court unlawfully

sentenced Agdinaoay to 181 days of imprisonment and a domestic

violence intervention program.     It could have sentenced him to

                                  17
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


one or the other, but not both.     The family court’s sentence is

vacated.   We remand the case to the family court for re-

sentencing consistent with this opinion.

William H. Jameson Jr.,                /s/ Sabrina S. McKenna
for petitioner
                                       /s/ Michael D. Wilson
Donn Fudo,                             /s/ Todd W. Eddins
for respondent




                                  18